Julie A. Goldberg
Snell & Wilmer, LLP/Las Vegas
Kolesar & Leatham, Chtd.
Burke, Williams & Sorensen, LLP
ORDER DISMISSING APPEAL
This is a pro se appeal from a district court order dismissing appellant's complaint. Eighth Judicial District Court, Clark County; Susan Johnson, Judge.
Respondent Wells Fargo Home Mortgage, Inc. has filed a motion to dismiss this appeal for lack of jurisdiction. Respondent MTC Financial joins in the motion to dismiss. Respondents contend that the notice of appeal is improper because it is signed on behalf of the Goldberg Family Trust by appellant Julie Goldberg, who is not licensed to practice law in Nevada. Respondents argue that a trust must be represented on appeal by licensed Nevada counsel. Appellant has not opposed the motion.1
A pro se litigant "is not permitted to represent an entity such as a trust." Guerin v. Guerin , 116 Nev. 210, 214, 993 P.2d 1256, 1258 (2000). "[A] trust must be represented by a licensed attorney in Nevada state courts." Id. "The proper and timely filing of a notice of appeal is jurisdictional," and this court "cannot treat a notice of appeal, which is the product of unauthorized practice of law, as having been properly filed." Id. The notice of appeal filed by Ms. Goldberg, who is not authorized to practice law in Nevada, is invalid. Accordingly, this court lacks jurisdiction over this appeal and
ORDERS this appeal DISMISSED.

This court may construe the failure to oppose a motion as an admission that the motion is meritorious. Foster v. Dingwall , 126 Nev. 56, 66, 227 P.3d 1042, 1049 (2010).